                                   1

                                   2                                 UNITED STATES DISTRICT COURT

                                   3                             NORTHERN DISTRICT OF CALIFORNIA

                                   4                                          SAN JOSE DIVISION

                                   5

                                   6     EL CAMINO HOSPITAL,                                 Case No. 18-cv-02103-BLF
                                   7                    Plaintiff,
                                                                                             ORDER DENYING MOTION TO
                                   8              v.                                         DISMISS; STRIKING COMPLAINT
                                                                                             ALLEGATIONS
                                   9     BLUE CROSS OF CALIFORNIA, et al.,
                                                                                             [Re: ECF 14]
                                  10                    Defendants.

                                  11

                                  12          Before the Court is Defendants’ motion to dismiss. ECF 14. Defendants argue that
Northern District of California
 United States District Court




                                  13   Plaintiff fails to plausibly allege the following facts necessary to support its claims: (1) Defendants
                                  14   owed Plaintiff “full, billed charges” for services Plaintiff provided to Defendants’ insureds, Mot.
                                  15   at 5–8; (2) Defendants consented to and requested that Plaintiff provide these services, id. at 5–8,
                                  16   13; and (3) Defendants are strangers to Plaintiff’s contract with the insureds and engaged in
                                  17   independent wrongdoing with the intent of disrupting the contract, id. at 9–12. Defendants are
                                  18   wrong as to each argument. First, Plaintiff seeks only the reasonable value of the services for its
                                  19   first contract claim. See, e.g., Compl. ¶¶ 51, 55. Second, its other contract claims, which do seek
                                  20   full charges, as well as its services rendered claim, are sufficient because Plaintiff plausibly alleges
                                  21   that Defendants consented to and requested that Plaintiff provide post-stabilization services,
                                  22   though not emergency services. See, e.g., id. ¶¶ 24, 80, 98. Third, Plaintiff alleges that
                                  23   Defendants are strangers to the contract because they are neither “a party to the contract [n]or an
                                  24   agent of [the insureds].” Asahi Kasei Pharma Corp. v. Actelion Ltd., 222 Cal. App. 4th 945, 964
                                  25   (2013). And whether sending explanations of benefits can sustain the claim is a factual issue not
                                  26   appropriate for resolution at this stage. Finally, a more definite statement is not required;
                                  27   Defendants can identify the insureds through discovery. The motion to dismiss is DENIED, and
                                  28   the Court STRIKES the allegations as to emergency services for the services rendered claim.
                                   1         IT IS SO ORDERED.

                                   2

                                   3   Dated: October 29, 2018

                                   4                             ______________________________________
                                                                 BETH LABSON FREEMAN
                                   5                             United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                 2
